Title: Orderly Book, 24 November 1758
From: Washington, George
To: 



[24 November 1758]

Bouquets Camp Novr 24th 1758
Parole Lancaster
For to Morrow Brigadier Montgomerie, Colo. Byrd, Lt Colo. Dagworthy & Majr Armstrong.
As the number of Dogs that follow the Troops are become a great Neausance in Camp the Provost is therefore to hang all Stray Dogs he Can find. It is therefore recommended to the Officers to take the Oppertunity this day of Horses returning to Loyall hannon to send them down the Country or keep them Constantly Tyd up.
When the Army Marches it is to be in 3 divisions the 1st Brigade on the left the 2d in the Center and the 3d on the right. Each brigade to march in 4 or more Colums according to the nature of the Ground having 8 Lt Horse belonging to each brigade divided at the head of each Colum. besides 6 more at each of their right & left Flanks of the 1st & 3d Brigades disposd as flankers marching aBreast.
The 4th Part of each Brigade is to Compose a Corp of reserve to their respective Brigades and form a Second line behind their Brigades & each to be under a Field Officer of their own Brigade.

In Case the Enemy should appear the line of Battle to be formd in Single ranks leaving the distance of 150 Yards between the 1st & 2d lines the right & Left Wings advancing more than the Center in order to Surround the Enemy.
The Bullocks Flower & Provision waggons are not to proceed from hence till further orders.
B. O.
The Commanding Officer of each Division is to appoint an Officer of his Division to read the orders to the Men whenever they are Issued as they will be answ[er]able for any failure of them and to see the provisions Equitably divided & Majr Waddall as before orderd to see the whole Qty for the Brigade deliverd out and that Each Quartr Master receives his Just Quantity.
After Orders
The Men of Sr Allen McCleans Detachmt are this night to Join their respective Corps and to be Compleated with Provisions the same as the rest of the Troops.
Detachmt of 200 Men to be drafted from the 3d Brigade to Escort up the heavy Artillery—Genl Forbes has been pleasd to appoint Capt. Bosumworth & Lt St Clair to Act as Aid De Camp & they are to be Obey’d as Such.
The Quarter Mastr Genl with a Detachmt of 500 Men to march to morrow morning at Day break in order to reconnoiter & open the road, Mr Bassitt Inginneer is to Attend the Qr Mastr Genl and to order a proportion of Tools.
The Army to March to morrow morning at 7 OClock, some of the Northern Indians now out upon the Scout to the French Fort, are expected in Camp this night the[y] will be receivd as Friends and known to the Guards and Sentries by calling out Johnston.
The Lt Horse are Immediately to March & reconnoiter the French Fort[.] if they find it abandond they are to take possession of it.
The Maryland Forces & Volunteers are to March at the same time to Support the light Horse & the whole to March with Great precaution in Case of a Surprise.
B. O.
A return to be given in of the best Marksmen in each Corps also of the Number of Rifles in each Corps.
